Citation Nr: 1612904	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  11-07 741	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected residuals of a pilonidal cyst.

2.  Entitlement to service connection for a disability of the right lower extremity, to include as secondary to service-connected residuals of a pilonidal cyst.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to September 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).  In October 2012, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of this hearing is of record.  

In December 2013, the appeal was remanded to schedule the Veteran for a hearing before the Board.  A hearing was held before the undersigned in August 2015.  A transcript of the hearing is of record.  

In October 2015, the appeal was remanded for further development.


FINDINGS OF FACT

1.  A low back disability was not manifested in service or within a year of service discharge and any current low back disability is not shown to be related to service or to any event therein.  

2.  The Veteran's low back disability is not caused or aggravated by service-connected residuals of a pilonidal cyst.

3.  A disability of the right lower extremity has not been diagnosed during the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for a disability of the right lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

VA satisfied its duty to notify via a September 2009 letter that provided the Veteran with adequate notice prior to the initial December 2009 rating decision.  

The duty to assist has also been met.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issues.  The Veteran also provided pertinent testimony at the October 2012 DRO hearing and at the August 2015 hearing before the undersigned.  

Regarding whether there was substantial compliance with the Board's October 2015 remand directives, the Agency of Original Jurisdiction (AOJ) obtained updated VA treatment records from July 2010.  The AOJ also sent the Veteran a letter in November 2015 requesting that he identify any treatment he had received for his claimed disabilities, including any records reflecting chiropractic treatment or regarding a work-related injury in 1987.  The Veteran did not respond to this letter and in December 2015, the Veteran's representative indicated that the Veteran did not have any further evidence to submit in support of his claim.  The Board thus concludes that there was substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran appeared at VA examinations in August 2009 for his right lower extremity and in May 2013 for his lumbar spine disability.  The VA examiners examined the Veteran, reviewed his claims file, and provided opinions on the pertinent questions.  Therefore, the VA examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board acknowledges that these examinations did not address the question of whether the Veteran's lumbar spine disability and claimed right lower extremity disability were caused or aggravated by his service-connected residuals of a pilonidal cyst.  As explained in the analysis below, the only evidence in the record that remotely addresses this theory of entitlement is the Veteran's statements.  In the absence of any other evidence indicating an association between the service-connected residuals of a pilonidal cyst and the Veteran's lumbar spine disability or claimed disability of the right lower extremity, the Veteran's statements alone are insufficient to trigger VA's duty to obtain an opinion on the matter of secondary service connection.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).





II.  Legal Criteria and Analysis

The Veteran alleges that his low back disability and right lower extremity disability are either related to his service or related to service-connected residuals of a pilonidal cyst.  The Board will address each claim and theory of entitlement in turn.

A.  Low Back Disability

	1.  Direct Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis, as a chronic disease, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  If a condition listed as a chronic disease in § 3.309(a) is noted during service, but is either shown not to be chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336.

On May 2013 VA examination, the examiner provided a diagnosis of degenerative disc disease L5-S1 with mild anterolisthesis.  Therefore, the record shows the Veteran has a current low back disability and the first element of the direct service connection theory of entitlement is met.  

The Veteran's service treatment records (STRs) contain an August 1977 record in which the Veteran reported experiencing discomfort in the lumbosacral region ever since lifting a box.  On September 1977 separation examination, the Veteran reported having recurrent back pain.  He indicated he had strained his back while he was stationed in Northern Ireland for a year.  He strained it as a result of frequently lifting heavy objects while working to decommission a base.  Clinical examination found the spine to be normal.  This evidence reflects the Veteran received treatment for back pain during service and the second element is met.

What remains to be established is that there is an etiological relationship between the Veteran's service and his current low back disability.

On May 2013 VA examination, the Veteran reported initially injuring his back in 1977, seeking medical attention, and then reinjuring his back soon afterwards and experiencing similar back pain.  He reported that he saw a chiropractor for about a year beginning in 1985.  The VA examiner physically examined the Veteran, reviewed his claims file, and opined that it was less likely than not that the Veteran's back disability was incurred in or caused by his service.  He provided a rationale that degenerative disc disease is related to natural causes and not service-connected for those reasons.  The opinion and examination report as a whole reflect that the examiner was aware of the Veteran's pertinent history, conducted a full physical examination of him, and supported his opinion with some rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Therefore, the Board places substantial weight of probative value on this opinion.  

The only other evidence in the record concerning the etiology of the Veteran's lumbar spine disability is the Veteran's own statements that his current back disability is related to his service.  He has reported that he first started experiencing back pain during service when he was working to decommission a base in Northern Ireland.  He reported his duties for at least six months involved long days of packing items and that he hurt his back from heavy lifting.  He has reported that he first sought treatment for back pain within six months of his discharge from service.  Board Hearing Tr. at 8-9, 14, 18.  

Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board places no weight of probative value on the Veteran's statements in this regard.  

Furthermore, although the Veteran's statements reflect continuity of symptomatology of back pain since service, a condition indicative of a chronic back disability was not noted in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  As explained above, the Veteran's STRs reflect that in August 1977 the Veteran complained of discomfort in his lumbar spine region and that on September 1977 separation examination, clinical examination found his spine to be normal.  This evidence does not sufficiently identify a disease entity or establish chronicity in service; thus, it is not necessary to further address the evidence regarding continuity of symptomatology.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1339.  
Regarding whether the Veteran is entitled to service connection on a presumptive basis for lumbar spine arthritis as a chronic disease, a preponderance of the evidence is against a finding that lumbar spine arthritis manifested to a compensable level within one year of the Veteran's separation from service.  38 C.F.R. § 3.309(a).  Here, the earliest evidence reflecting the Veteran had arthritis is an August 2009 VA treatment record that shows mild degenerative changes in the spine.  This evidence is from about thirty-two years after his discharge from service.  Consequently, service connection for a lumbar spine disability on a presumptive basis as a chronic disease is not warranted.

There is no other evidence in the record indicating a relationship between the Veteran's service and his current low back disability.  Hence, a preponderance of the evidence is against this theory of entitlement.

	2.  Secondary Service Connection 

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Under 38 C.F.R. § 3.310, secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

As explained in the analysis regarding direct service connection, the evidence shows the Veteran has a current low back disability.  A February 1980 rating decision awarded service connection for residuals from excision of a pilonidal cyst.  Therefore, the first two elements of the claim seeking service connection for a low back disability on a secondary basis are established.

The key inquiry in this case is whether the Veteran's service-connected residuals of a pilonidal cyst caused or aggravated the Veteran's low back disability.  Here, the only evidence indicating such a relationship is the Veteran's statements and testimony that the pilonidal cyst caused his lumbar spine disability.  Specifically, the Veteran has testified that he had a cyst removed from his back shortly after service and that he noticed after the surgery that his gait was crooked and that he had back pain.  Board Hearing Tr. at 15-16.  Although the Veteran is competent to provide opinions on some medical issues, as noted in the above analysis, the etiology of his lumbar spine disability could have multiple possible causes and an opinion on such etiology is not within the realm of a lay person's common knowledge.  Therefore, a preponderance of the evidence is against the theory of secondary service connection.

In summary, the claim of service connection for a lumbar spine disability is denied based on consideration of direct, presumptive, and secondary service connection theories of entitlement.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for service connection, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   

B.  Right Lower Extremity Disability

Without a diagnosis of a claimed disability during the appeal period, service connection for the claimed disability cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, the record does not support that the Veteran has a diagnosed disability of the right lower extremity at any time during the appeal period.

On August 2009 VA examination, the Veteran reported having tingling, prickling, and pins and needles down his legs at times.  Motor and sensory examination findings for the right lower extremity were normal.  The examiner found that no sciatica was appreciated on physical examination and that there was no pathology to render a diagnosis for the right lower extremity.

An October 2009 VA treatment record reflects the Veteran reported having sciatica on the right side that was severe at times.  He reported some question of an early foot drop and he was referred for an MRI and EMG testing.  A November 2009 VA record reflects that EMG findings were okay.  A December 2009 VA physical therapy consultation record reflects MRI results revealed a bulging disc on the right side.  The Veteran reported getting shooting "electric shock" pain that was worse with twisting and reaching.  He did not have any radiating pain during the physical therapy session.

A July 2010 VA record reflects the Veteran reported having numbness in his thigh area on and off.  The treating provider offered him an EMG and the Veteran indicated he would think about getting one.

A November 2012 VA physical therapy consultation record indicates that no radicular symptoms were noted during evaluation.

A March 2013 VA record reflects the Veteran did not report having leg swelling or pain.  There was no calf swelling or tenderness noted on physical examination.  

On May 2013 VA examination, the Veteran reported having sciatica on the right side.  He indicated that sciatica had recently improved, but he continued to have back pain.  Muscle strength testing, reflex examination, sensory examination and straight leg raising testing were all normal.  The examiner reported the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy and that the right side was not affected by radiculopathy.  The examiner noted that the Veteran's sciatic complaints had been on and off with no complaints demonstrated on that day.

Although this evidence reflects the Veteran reported having pain and numbness in his right lower extremity during the appeal period, a preponderance of the objective evidence is against a finding that he has a current disability of the right lower extremity.  Pertinent testing completed on August 2009 and May 2013 VA examinations did not reveal evidence of a disability of the right lower extremity and the examiners determined that the Veteran did not have a right lower extremity disability.  November 2009 EMG testing also did not reveal evidence of a disability of the right lower extremity.  

The only other evidence in the record concerning whether the Veteran has a disability of the right lower extremity is the Veteran's own statements.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, although the Veteran is competent to describe the symptoms of pain and numbness that he has experienced in his right lower extremity, he is not competent to identify to what disability, if any, those symptoms are related.  Whether the Veteran has a disability of the right lower extremity, such as sciatica, is a complex medical question involving internal and unseen system processes unobservable by the Veteran.  

To the extent the Veteran is reporting a contemporaneous medical diagnosis, the Board places greater weight of probative value on the medical evidence of record that definitively determines that he does not have a disability of the right lower extremity.  The Veteran's statements that he has sciatica are not supported by the medical evidence of record, which provides objective findings that he does not have such a disability.  

Therefore, a preponderance of the evidence is against a finding that the Veteran has a current disability of the right lower extremity and the claim seeking service connection must be denied.  



ORDER

Service connection for a low back disability is denied.

Service connection for a disability of the right lower extremity is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


